Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,019,648. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element and its function provides no patentable difference.  Claims 1-18 are encompassed by claims 1-14 of U.S. Patent No. 11,019,648.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-13, 15-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al. (US 2012/0202493 A1), hereinafter WANG.
Regarding claim 1, WANG discloses a group communication method, comprising: 
determining, by a base station, to start scheduling point to multipoint (PTM) transmission in a first cell, wherein the scheduling PTM transmission is used to enable user equipment (UE) in the first cell to receive data on a scheduling PTM transmission resource (the eNB receives MBMS session start request from MCE, see figure 7; and ¶ 0102); 
sending, by the base station, configuration information of the scheduling PTM transmission to the UE in the first cell, wherein the configuration information is used to enable the UE in the first cell to receive data according to an indication of the configuration information (the eNB sends MCCH and UE receives: MBMS session start message 732 to UE 702, see figure 7 and ¶ 0085, 0087, 0102); and 
sending, by the base station, on the scheduling PTM transmission resource, data according to the indication of the configuration information (eNB sends the MBMS data to the UE, see ¶ 0102, and figure 7).  
Regarding claim 2, WANG discloses the determining, by a base station, to start scheduling PTM transmission in a first cell, the method further comprises: 
receiving, by the base station, a first cell scheduling PTM transmission start notification message sent by an upper-level network device, wherein the upper-level network device comprises a multi-cell/multicast coordination entity (MCE), a mobility management entity (MME), or an application server (the eNB 704 receives MBMS start message from MCE 706, see figure 7); and 
the determining, by a base station, to start scheduling PTM transmission in a first cell comprises: when the base station receives the first cell scheduling PTM transmission start notification message, determining, by the base station, to start the scheduling PTM transmission in the first cell (the eNB sends MCCH: MBMS session start message 732 to UE 702, see figure 7 and ¶ 0085, 0087, 0102). 
Regarding claim 3, WANG discloses receiving, by the base station, an MBMS task start message sent by the upper-level network device, wherein the MBMS task start message comprises the first cell scheduling PTM transmission start notification message, and the first cell scheduling PTM transmission start notification message carries identification information or scheduling PTM transmission indication information of the first cell (the eNB sends MCCH: MBMS session start message 732 to UE 702 in in response to request from MCE, see figure 7 and ¶ 0085, 0087, 0102).
Regarding claim 4, WANG discloses a radio network temporary identity (RNTI) of the scheduling PTM transmission, a temporary multicast group identity (TMGI) corresponding to the scheduling PTM transmission, and/or resource configuration information used in the scheduling PTM transmission, wherein the RNTI of the scheduling PTM transmission is used to indicate, to the UE, the RNTI used in the scheduling PTM transmission, the TMGI corresponding to the scheduling PTM transmission is used to indicate an MBMS service identifier of RNTI scheduling of the scheduling PTM transmission, and the resource configuration information used in the scheduling PTM transmission comprises subframe and/or frequency resource configuration information used in the scheduling PTM transmission (the UE receives the MCCH from eNB, where the MCCH message includes temporary mobile group identify (TMGI), which may uniquely identify an MBMS bearer service and communicate by the MCE to the enB to UEs, ¶ 0085; and M-RNTI to the UEs, ¶ 0087). 
Regarding claim 6, WANG discloses a group communication method, comprising: 
receiving, by user equipment (UE), configuration information of scheduling point to multipoint (PTM) transmission sent by a base station (the eNB sends MCCH and UE receives: MBMS session start message 732 to UE 702, see figure 7 and ¶ 0085, 0087, 0102); and 
receiving, by the UE according to an indication of the configuration information, data that is sent on a scheduling PTM transmission resource by the base station (eNB sends the MBMS data to the UE, see ¶ 0102, and figure 7). 
Regarding claim  7, WANG discloses the configuration information of the scheduling PTM transmission comprises: a radio network temporary identity (RNTI) of the scheduling PTM transmission, a temporary multicast group identity (TMGI) corresponding to the scheduling PTM transmission, and/or resource configuration information used in the scheduling PTM transmission, wherein the RNTI of the scheduling PTM transmission is used to indicate, to the UE, the RNTI used in the scheduling PTM transmission, the TMGI corresponding to the scheduling PTM transmission is used to indicate an MBMS service identifier of RNTI scheduling of the scheduling PTM transmission, and the resource configuration information used in the scheduling PTM transmission comprises subframe and/or frequency resource configuration information used in the scheduling PTM transmission (the UE receives the MCCH from eNB, where the MCCH message includes temporary mobile group identify (TMGI), which may uniquely identify an MBMS bearer service and communicate by th MCE to the enB to UEs, ¶ 0085; and M-RNTI to the UEs, ¶ 0087). 

Regarding claim 8, WANG discloses determining, by the UE according to the TMGI corresponding to the scheduling PTM transmission, to receive the data that is sent on the scheduling PTM transmission resource by the base station; determining, by the UE according to the RNTI of the scheduling PTM transmission, to receive an RNTI used by the data that is sent on the scheduling PTM transmission resource by the base station; and receiving, by the UE according to the RNTI, on a transmission resource indicated by the resource configuration information used in the scheduling PTM transmission, the data that is sent on the scheduling PTM transmission resource by the base station (the UE receives the MCCH from eNB, where the MCCH message includes temporary mobile group identify (TMGI), which may uniquely identify an MBMS bearer service and communicate by the MCE to the enB to UEs, ¶ 0085; and M-RNTI to the UEs, ¶ 0087). 

Regarding claim 10, WANG discloses a group communication method, comprising: 
determining, by a base station, to start scheduling point to multipoint (PTM) transmission in a first cell, wherein the scheduling PTM transmission is used to enable user equipment (UE) in the first cell to receive data on a scheduling PTM transmission resource (the eNB receives MBMS session start request from MCE, see figure 7; and ¶ 0102); 
sending, by the base station, configuration information of the scheduling PTM transmission to the UE in the first cell, wherein the configuration information is used to enable the UE in the first cell to receive data according to an indication of the configuration information (the eNB sends MCCH and UE receives: MBMS session start message 732 to UE 702, see figure 7 and ¶ 0085, 0087, 0102); and 
sending, by the base station, on the scheduling PTM transmission resource, data according to the indication of the configuration information (eNB sends the MBMS data to the UE, see ¶ 0102, and figure 7).  
Regarding claim 11, WANG discloses the determining, by a base station, to start scheduling PTM transmission in a first cell, the method further comprises: 
receiving, by the base station, a first cell scheduling PTM transmission start notification message sent by an upper-level network device, wherein the upper-level network device comprises a multi-cell/multicast coordination entity (MCE), a mobility management entity (MME), or an application server (the eNB 704 receives MBMS start message from MCE 706, see figure 7); and 
the determining, by a base station, to start scheduling PTM transmission in a first cell comprises: when the base station receives the first cell scheduling PTM transmission start notification message, determining, by the base station, to start the scheduling PTM transmission in the first cell (the eNB sends MCCH: MBMS session start message 732 to UE 702, see figure 7 and ¶ 0085, 0087, 0102). 
Regarding claim 12, WANG discloses receiving, by the base station, an MBMS task start message sent by the upper-level network device, wherein the MBMS task start message comprises the first cell scheduling PTM transmission start notification message, and the first cell scheduling PTM transmission start notification message carries identification information or scheduling PTM transmission indication information of the first cell (the eNB sends MCCH: MBMS session start message 732 to UE 702 in in response to request from MCE, see figure 7 and ¶ 0085, 0087, 0102).
Regarding claim 13, WANG discloses a radio network temporary identity (RNTI) of the scheduling PTM transmission, a temporary multicast group identity (TMGI) corresponding to the scheduling PTM transmission, and/or resource configuration information used in the scheduling PTM transmission, wherein the RNTI of the scheduling PTM transmission is used to indicate, to the UE, the RNTI used in the scheduling PTM transmission, the TMGI corresponding to the scheduling PTM transmission is used to indicate an MBMS service identifier of RNTI scheduling of the scheduling PTM transmission, and the resource configuration information used in the scheduling PTM transmission comprises subframe and/or frequency resource configuration information used in the scheduling PTM transmission (the UE receives the MCCH from eNB, where the MCCH message includes temporary mobile group identify (TMGI), which may uniquely identify an MBMS bearer service and communicate by the MCE to the enB to UEs, ¶ 0085; and M-RNTI to the UEs, ¶ 0087).

Regarding claim 15, WANG discloses a group communication method, comprising: 
receiving, by user equipment (UE), configuration information of scheduling point to multipoint (PTM) transmission sent by a base station (the eNB sends MCCH and UE receives: MBMS session start message 732 to UE 702, see figure 7 and ¶ 0085, 0087, 0102); and 
receiving, by the UE according to an indication of the configuration information, data that is sent on a scheduling PTM transmission resource by the base station (eNB sends the MBMS data to the UE, see ¶ 0102, and figure 7). 
Regarding claim  16, WANG discloses the configuration information of the scheduling PTM transmission comprises: a radio network temporary identity (RNTI) of the scheduling PTM transmission, a temporary multicast group identity (TMGI) corresponding to the scheduling PTM transmission, and/or resource configuration information used in the scheduling PTM transmission, wherein the RNTI of the scheduling PTM transmission is used to indicate, to the UE, the RNTI used in the scheduling PTM transmission, the TMGI corresponding to the scheduling PTM transmission is used to indicate an MBMS service identifier of RNTI scheduling of the scheduling PTM transmission, and the resource configuration information used in the scheduling PTM transmission comprises subframe and/or frequency resource configuration information used in the scheduling PTM transmission (the UE receives the MCCH from eNB, where the MCCH message includes temporary mobile group identify (TMGI), which may uniquely identify an MBMS bearer service and communicate by th MCE to the enB to UEs, ¶ 0085; and M-RNTI to the UEs, ¶ 0087). 

Regarding claim  17, WANG discloses determining, by the UE according to the TMGI corresponding to the scheduling PTM transmission, to receive the data that is sent on the scheduling PTM transmission resource by the base station; determining, by the UE according to the RNTI of the scheduling PTM transmission, to receive an RNTI used by the data that is sent on the scheduling PTM transmission resource by the base station; and receiving, by the UE according to the RNTI, on a transmission resource indicated by the resource configuration information used in the scheduling PTM transmission, the data that is sent on the scheduling PTM transmission resource by the base station (the UE receives the MCCH from eNB, where the MCCH message includes temporary mobile group identify (TMGI), which may uniquely identify an MBMS bearer service and communicate by the MCE to the enB to UEs, ¶ 0085; and M-RNTI to the UEs, ¶ 0087). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of FRANCESCHINI et al. (US 2009/0305712 A1), hereinafter FRANCESCHINI.
	Regarding claims 5 and 14,  WANG fails to discloses  before the transmitter sends the configuration information of the scheduling PTM transmission to the UE in the first cell, determine a service list of scheduling PTM transmission of a neighboring cell of the first cell; and the transmitter is specifically configured to send the configuration information of the scheduling PTM transmission and the service list of the scheduling PTM transmission of the neighboring cell of the first cell to the UE in the first cell.
	In the same field of endeavor, FRANCESCHINI discloses the transmit MCCH message from eNB includes critical and non-critical information, where critical information includes MBMS neighboring cell information, MBMS service information and MBMS radio bearer information (see ¶ 0102).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was field to incorporate FRANCESCHINI’s teaching in the network/system taught by WANG to provide critical information to the UEs as well as complying with 3GPP standard. 

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of WANG et al. (US 2014/0031038 A1), hereinafter WANG ‘038.
Regarding claim  9 and 18, WANG fails to disclose receiving, by the UE, the configuration information of the scheduling PTM transmission sent by the base station, and a service list of scheduling PTM transmission of a neighboring cell of the cell in which the UE is located; and determining, by the UE, whether the neighboring cell of the cell in which the UE is located is sending scheduling PTM transmission data; and the method further comprises: when the UE moves from the cell in which the UE is located to the neighboring cell of the cell in which the UE is located, determining, by the UE according to whether the neighboring cell of the cell in which the UE is located is sending the scheduling PTM transmission data, to continue to receive data by means of the scheduling PTM transmission or trigger establishment of a unicast bearer.
	In the same field of endeavor, WANG  ‘038 discloses the MBMS service configuration information of the neighbor cells is obtained, the target cell for the user equipment is selected according to the MBMS service configuration information and the MBMS service reception information of the user equipment, and the user equipment is handed over to the target cell, the present invention enables the user equipment to switch to an appropriate target cell; such as handing over the user equipment to a cell which supports the MBMS service, so as to ensure the MBMS service continuity of the user equipment, or handing over the user equipment to a cell of higher signal quality, thus ensuring the unicast services of the user equipment (see ¶ 0043, 0072). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate WANG ‘038’s teaching in the network/system taught by WANG to ensure the MBMS service continuity of the user equipment, or handing over the user equipment to a cell of higher signal quality. 
	
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412